Title: Isaac Smith Jr. to the Reverend William Smith?, 5 December 1775
From: Smith, Isaac Jr.
To: Smith, Rev. William


     
      Dear Sir
      Enfield near London Decr. 5 1775
     
     The present opportunity appears to me so convenient for writing to you, that I cannot avoid sending you a few lines.—I will not now trouble you with my motives for leaving home, so soon after I last saw you. You will do me the justice, Sir, to believe me, that it was not owing to the want of affection to my Country, or of sympathy with my friends and immediate connections. The distressed circumstances of both have, from the first moment of my arrival here, oppressed my mind in a degree, that has rendered me far from happy at this distance from them.
     I suppose by this time, you are impatient in general to know what effect the various unfortunate events, that have happened in America during the spring and summer have upon Parliament this Winter. The King’s Speech you will have probably before Christmas. The spirit of the two Houses is the same, and the measures proposed in it, have been approved and adopted. The K. is enabled, if he pleases, to embody the Militia of the Kingdom. A Bill is passing to prohibit all intercourse with the Colonies, and authorize the K. to appoint Commissioners in the Colonies, for the purposes of granting pardons, opening the Ports, and restoring trade as usual, upon Submission. 25,000 men or more are to be in America in the Spring, and 70 Sail of men of war. This force however, (say the Ministry) is not intended, for immediate action, but to give greater weight to the proposals of the Commissioners, who will be vested with large discretionary powers, to terminate the contest,
      if possible, without further effusion of blood. An end this, which almost every man in the Kingdom wishes to see accomplished. The Minority have received a small increase this Session. The Dukeof Grafton, with a number of his connections, has joined their number. They have exerted themselves with great warmth, but with their former inefficacy. The Ministry carry every point, by a majority of two to one. On one occasion the last week, the opposition was no more than ten. Gov. Pownall is no longer our Advocate. Lord G. Sackville Germaine is appointed Secretary for the American Department. The last petition to his Majesty from the Congress has been laid before the House of Lords, but tho the D. of G. moved a resolve in consequence of it, none was passed.
     Individuals, and particular branches of trade and of manufacture must and indeed do suffer, yet I hear no general complaint of the failure of either. The woollen Manufacture, which is the proper Staple of G.B. is said to be fully employed. To tell you the truth, Sir, we have not a sufficient knowledge among us in general of the commerce or the wealth of this Country. I know, how ready we are to imagine, that both are absolutely dependent upon the Colonies for their existence. I wish for our own sakes, that we were not quite so confident. It is a good old rule, tho’ grown rather obsolete, “boast not thyself of tomorrow.” To me we seem to be waging a most unequal war. G.B. if it does fall, will fall gradually and imperceptibly. God alone knows the consequences of the present dangerous contest, and his wise providence commonly causes civil convulsions to advance the good of mankind. Confidence in his government is at all times our duty, but in such as these, it is certainly one of
      peculiar importance, a Virtue of the most desirable kind. How to acquire it indeed in any just degree, is a difficulty which experience alone can tell!
     I am at present at this place in an agreeable situation, and officiating to a small Society. But I shall not take up my Abode in Old England from choice and inclination. I wish for nothing more ardently upon earth, than to see my friends and Country again in the enjoyment of peace, freedom and happiness. Nor shall I delay my return to them, the moment that I find there is the least certainty of their being restored to a better Situation, than is now their unfortunate lot.
     I wish, Sir, to say much more to you, but I know not whether this will reach you. To Dr. T. I shall write with pleasure another time, tho’ I consider myself indeed, as writing to him now. I should be glad to hear from you, if possible. I beg to be remembred in the most affectionate manner to my Aunt, and every body else at Weymouth and Braintree, and am, dear Sir, with sincere respect Your, much obliged.
     
      I Smith junr.
     
     
     
      P.S. I had fully designed to have wrote by this Conveyance to M.A., but for several reasons, hope he will forgive me, that I do not.
     
    